Title: From George Washington to Colonel James Clinton, 28 June 1776
From: Washington, George
To: Clinton, James



Sir,
New York 28th June 1776.

Having occasion to part with my Housekeeper, a Mrs Thompson somewhere in your Neighbourhood, is recommended to me as a fit person to supply her place. I therefore give you the trouble of forwarding the Inclosed Letter to her, & beg of you to hasten her to this place or an answer, as I am entirely destitute, & put to much inconvenience for want of discharge the duties of this Office. I am Sir Yr Most Obedt Servt

Go: Washington

